(No record received by the reporter.) Apparently an action on the case to recover damages for injuries sustained and caused by the alleged negligence of the defendant, a nonsuit ordered, and exceptions taken. The rescript says : "Though the plaintiff’s mother testified that she saw the street car collide with the plaintiff the undisputed situation and events clearly show that she was mistaken, and that there was no collision. The evidence fails to show that the defendant company caused the plaintiff’s injury. The nonsuit was properly ordered.” Exceptions overruled.